Citation Nr: 0306316	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-09 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for major depression, 
currently evaluated as 70 percent disabling.  

(The issue of entitlement to an increased rating for 
residuals of a lateral meniscus tear of the left knee, 
currently evaluated as 20 percent disabling, will be the 
subject of a later decision.)  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to 
October 1994.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which ultimately granted the 
veterans' claim for assignment of an increased 70 percent 
evaluation for major depression, and which granted an 
increased 20 percent rating for the veteran's left knee 
disorder.  In November 2000, the Board remanded the issues 
involving the veteran's claims for increased ratings for 
major depression and for his left knee disorder back to the 
RO for additional development.  In addition, the issue of 
entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) was also referred back to the RO for 
development.  Such benefit was ultimately granted pursuant to 
a February 2003 rating decision, and constitutes a complete 
grant of the benefit sought.  Accordingly, this issue is no 
longer before the Board.  The RO has completed the requested 
development in connection with the issue of entitlement to a 
disability rating in excess of 70 percent for major 
depression.  The Board will proceed to adjudicate such issue 
at this time.  

The Board is currently undertaking additional development of 
the issue of entitlement to a disability rating in excess of 
20 percent for residuals of a lateral meniscus tear of the 
left knee pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified as amended at 
38 C.F.R. § 19.9(a)(2)).  When the development is completed, 
the Board will provide notice of development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After giving 
the required notice and after reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
that issue.  




FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue involving entitlement to 
an evaluation in excess of 70 percent for major depression.  

2.  The veteran's major depression is objectively shown to 
result in total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions with hallucinations; 
grossly inappropriate behavior, persistent danger of hurting 
himself or others, and an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene).  

3.  The veteran is currently in receipt of TDIU benefits due 
to his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for assignment of a 100 percent evaluation for 
major depression have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.130, Diagnostic Code 9434 (2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the currently assigned 70 percent 
evaluation for major depression does not adequately address 
the severity of that disorder.  Accordingly, he seeks 
entitlement to an evaluation in excess of 70 percent.  In 
such cases, the VA has an obligation to assist the veteran in 
developing facts to substantiate his claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, the Board finds that in light of the 
determination reached here, the VA's redefined duty to notify 
and assist the veteran has been fulfilled with respect to the 
issue of entitlement to an evaluation in excess of 70 percent 
for major depression.  The Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
substantiate his claim for an increased rating for major 
depression.  The veteran has also been provided with notice 
of what evidence the VA would obtain, and the evidence he was 
to provide.  In that regard, the Board concludes that the 
discussions as contained in the initial rating decision, in 
the subsequent statement of the case, and supplemental 
statements of the case, as well as in multiple correspondence 
to the veteran dated in July 2002 and March 2003 have 
effectively provided him with sufficient information 
regarding the applicable regulations and the evidence 
necessary to substantiate his claim.  The Board finds that 
such documents are essentially in compliance with the VA's 
revised notice requirements.  By that correspondence, the 
veteran was advised of the evidence necessary to substantiate 
his claim for entitlement to an increased rating for major 
depression and what evidence was necessary to show that such 
disorder was of greater severity than reflected by the 
currently assigned 70 percent evaluation.  He was effectively 
informed of what evidence the VA would attempt to obtain, and 
what evidence he was responsible for providing.  In addition, 
via the above-captioned documents, the veteran was advised of 
the relevant statutes and regulations as were applicable to 
his claim, and of his rights and duties under the VCAA.  
Further, in view of the determination reached here, 
particularly in consideration of the nature of the veteran's 
disability and the evidence already obtained, the Board finds 
that the VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  See Quartuccio, supra.  

With respect to the issue addressed here, the Board concludes 
that all relevant facts have been properly developed.  In 
short, the Board finds that all evidence necessary for an 
equitable disposition of the issue of entitlement to an 
evaluation in excess of 70 percent for major depression has 
been obtained.  The evidence of record includes the veteran's 
service medical records, post-service clinical treatment 
records, reports of VA rating examinations, statements 
offered by his treating physicians, and statements offered by 
the veteran in support of his claim.  In addition, the Board 
observes that the veteran declined the opportunity to appear 
at a personal hearing either before a Hearing Officer or 
before a Veterans Law Judge.  

The veteran has been examined by VA rating examiners 
addressing the severity of his major depression, and the 
Board finds that in light of the information contained within 
the post-service clinical treatment records, particularly the 
global assessment of functioning (GAF) scores offered by his 
treating physicians, a sufficiently accurate picture of the 
veteran's service-connected major depression exists so as to 
allow for an equitable determination of that issue without 
requiring that further development be undertaken.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for further rating examinations 
or to obtain additional clinical treatment records would 
likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  

Also, in light of the veteran's contentions here, and in view 
of the Board's favorable determination in this case, no 
further development is considered necessary.  In addition, 
the Board is unaware of any additional relevant evidence 
which is available in connection with this claim, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claim for assignment of an evaluation in excess of 
70 percent for major depression.  Accordingly, no further 
assistance to the veteran regarding the development of 
evidence is required, and would otherwise be unproductive.  

Historically, service connection for what came to be 
characterized as major depression was established by a 
February 1995 rating decision.  An initial 30 percent 
evaluation was assigned, effective from October 15, 1994.  
The veteran later filed a claim for an increased rating, and 
by an October 1996 rating decision, an increased 50 percent 
evaluation was assigned, effective from July 13, 1996.  The 
veteran was later determined to have filed an additional 
claim for an increased rating for major depression in March 
1997, and his claim was denied pursuant to a March 1998 
rating decision.  The veteran filed a timely appeal with 
respect to the RO's March 1998 rating decision, and in 
November 2000, the Board remanded the case back to the RO for 
further development.  

Pursuant to the development undertaken at the Board's 
request, the veteran was assigned an increased 70 percent 
evaluation for his major depression by a February 2003 rating 
decision.  By that decision, TDIU benefits were also granted.  
Both benefits were effective from March 1, 1997.  The veteran 
has elected to continue his appeal, contending in substance 
that the severity of his major depression warranted a 100 
percent disability rating.  The case has been returned to the 
Board for resolution.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, where entitlement to service 
connection has already been established, and an increase in a 
disability evaluation is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Further, where there is a 
question as to which of two disability ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2002).  

Major depressive disorders are evaluated under the provisions 
set forth at 38 C.F.R. § 4.130, Diagnostic Code 9434 (2002).  
Pursuant to those criteria, assignment of a 70 percent 
evaluation for major depression is contemplated where there 
is occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish or 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2002).  

Post-service VA and private clinical treatment records dating 
from October 1993 through February 2003 reflect that the 
veteran suffered from recurrent symptoms involving his 
service-connected major depression.  The clinical treatment 
records generally reflect that is disability has been 
consistently characterized as a major depressive disorder 
with psychotic features.  During the course of this appeal, 
the veteran's assigned Axis V GAF scores have ranged from a 
low of 15 to a high of 80.  Under the criteria found in the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV), a 
GAF score ranging from 11 to 20 is suggestive of a 
psychiatric disorder involving some danger of hurting oneself 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or occasional 
failure to maintain minimal personal hygiene (e.g., smears 
feces) or gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF score of 80, by contrast, is 
suggestive of transient (if any) symptoms of a psychiatric 
disorder, with expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family arguments); but 
no more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  While the veteran's symptoms, including 
suicidal ideation, violence, audio hallucinations, and an 
inability to maintain personal hygiene, among others, have 
varied over time, as reflected by the disparate GAF scores, 
the more severe symptoms have been shown to recur with 
somewhat regular frequency.  The veteran's symptomatology was 
recurrent to the point where he was twice hospitalized for 
his major depression.  

In July 1996, the veteran underwent a VA rating examination.  
At that time, he complained of experiencing mood swings and 
indicated that he had been violent towards his wife and 
children, in addition to his neighbors.  The veteran 
indicated that he had not experienced any problems with 
alcohol or drugs, and stated that he had no prior arrests or 
any inpatient treatment up to that point.  He did indicate, 
however, that he had to be physically restrained from killing 
his 16-year old son, and that a treating physician had 
recommended hospitalization.  On examination, the veteran was 
observed to have poor memory and concentration, and the 
examiner noted that such condition had apparently been 
ongoing for the previous two years.  The veteran was observed 
to be poorly groomed, and had a restricted affect.  He 
indicated that he experienced apparent auditory 
hallucinations and that he would sometimes experience rages.  
The examiner characterized the veteran's judgment and insight 
as fair.  He concluded with a diagnosis of Axis I major 
depression with psychotic features, and offered an Axis V GAF 
score of 25.  The examiner stated that such GAF score was 
assigned due to the veteran's propensity to hurt himself and 
others.  Under the criteria found at DSM-IV, a GAF score of 
25 is suggestive of behavior considerably influenced by 
delusions or hallucinations, or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation), or 
inability to function in almost all areas (e.g., stays in bed 
all day; no home, friends, or job).  

In April 1997, the veteran was admitted as an inpatient at a 
local VA Medical Center (VAMC) for treatment for his 
psychiatric problems.  He indicated at that time that his 
activities were limited to watching television or sleeping.  
He was observed not to engage in any sort of personal hygiene 
unless ordered to do so by his wife.  During the course of 
that treatment his symptoms decreased as his medication 
dosage was increased, and he was subsequently discharged.  No 
GAF score was offered at that time.  

The veteran continued to experience severe problems related 
to his major depression, and in September and October 1998, 
he complained of wanting to hurt someone.  He also complained 
of experiencing intermittent suicidal ideation, although he 
did not then have any current plans to do so.  Later in 
October 1998, the veteran was again admitted to the VAMC with 
complaints of serious depression with suicidal and homicidal 
ideation.  His symptoms were noted to have waxed and waned 
over the years, but were nonetheless persistent.  He had also 
been noted to have been hospitalized for depression in April 
1997, and was assigned an Axis V GAF score of 15 at the time 
of his admission in October 1998.  The veteran underwent a 
course of therapy which lasted in excess of 20 days.  Over 
the course of his treatment, his symptomatology was noted to 
include poor impulse control, varying degrees of suicidal and 
homicidal ideation, poor concentration, fair insight but poor 
judgment, auditory hallucinations, and a labile mood.  His 
personal hygiene improved from poor to disheveled, and his 
GAF score improved from 20 in early November 1998 to an 80 to 
85 at the time of his discharge.  The veteran's medication 
dosage and prescriptions were adjusted considerably during 
the course of his improvement.  At the time of his discharge 
the veteran denied all prior symptoms, and was noted to 
demonstrate good judgment and insight.  

Following his discharge from the VAMC in November 1998, the 
veteran continued to experience varying degrees of severity 
of his symptomatology.  His personal hygiene ranged from poor 
to appropriate, but his affect was consistently described as 
blunted with a dysthymic mood.  He also continued to report 
experiencing occasional suicidal ideation but denied having 
any specific plans in that regard.  In August 2000, the 
veteran was noted to have major depression with uncontrolled 
anger manifested by aggressive outbursts.  Such outbursts 
were described as being out of all proportion to the 
precipitating stressors.  In addition, the veteran was noted 
to experience social withdrawal secondary to anger, and also 
experienced difficulty in concentration and loss of interest 
in all daily activities.  His symptoms were kept in check 
through medication.  

Pursuant to the Board's Remand of November 2000, the veteran 
was afforded an additional VA rating examination in July 
2002.  The report of that examination reflects that the 
veteran indicated that his symptoms had increased in severity 
over the last three to four years.  According to the veteran, 
he experienced problems with concentration and memory, and 
experienced what were characterized as "command 
hallucinations" in which voices would tell him to kill 
himself or others.  The veteran indicated that he experienced 
panic attacks and avoided crowds to the extent possible.  He 
reported that his prescribed medication helped him to 
minimize the auditory hallucinations, but that he continued 
to struggle to ignore them.  The examiner noted that the 
veteran regularly saw a therapist and a physician at the 
VAMC.  The veteran indicated that he attempted suicide by 
overdose some two years previously, and the examiner stated 
that the veteran was chronically suicidal.  In addition, the 
veteran reported experiencing some occasional homicidal 
ideation due to the voices in his head, but that he did not 
have any particular victim in mind.  He denied experiencing 
any suicidal or homicidal ideation at the time of the 
examination.  The examiner noted that the veteran had been 
hospitalized some three to four times previously for suicidal 
ideation, two of which were at the VAMC.  The veteran 
indicated that he had a propensity for violence, and that his 
marriage had suffered as a result of those tendencies and 
other symptoms.  He stated that he did not feel close to his 
wife, and that he did not like being around others.  On 
examination, the veteran was observed to be appropriately 
groomed, but did show some psychomotor retardation without 
agitation.  He was observed to be calm and cooperative, but 
experienced difficulty focusing on questions asked at times.  
Affect was restricted, but thought processes were logical and 
sequential.  There was no flight of ideas or pressured 
speech.  Thought content was negative for suicidal or 
homicidal ideation, and he did not currently experience any 
auditory or visual hallucinations.  The veteran did, however, 
indicate that he experienced fairly regular auditory 
hallucinations, but was able to ignore most of them.  He had 
some vague paranoia, but insight and judgment were 
characterized as fair.  The examiner concluded with a 
diagnosis of Axis I major depressive disorder with psychotic 
features, and offered an Axis V GAF score of 60.  Under the 
criteria found in DSM-IV, a GAF score of 60 is suggestive of 
moderate symptoms of a psychiatric disorder (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends or conflicts with peers or co-
workers).  The examiner went on to state that the veteran 
continued to experience auditory hallucinations with suicidal 
and homicidal ideation, and that he appeared to be 
significantly debilitated due to his symptoms.  

Subsequent clinical treatment records dating through February 
2003 show that the veteran continued to experience psychotic 
symptoms associated with his major depression.  Such 
symptoms, were however, shown to be controlled by large doses 
of medication.  The report of a VA rating examination 
conducted in December 2002 indicates that the veteran's 
employability was severely limited due to his service-
connected major depression with psychotic features.  
According to the examiner, at that time the veteran's major 
depressive disorder dramatically affected the veteran's 
ability to function in society, largely due to his history of 
homicidal ideation and chronic suicidal thoughts along with 
daily auditory hallucinations.  

The Board has evaluated the foregoing, and after applying the 
objective medical evidence to the relevant rating criteria, 
and after resolving all reasonable doubt in the veteran's 
favor, concludes that the evidence supports a grant of a 100 
percent evaluation for his major depression.  Here, 
throughout the course of this appeal, the veteran has 
consistently experienced severe problems due to his service-
connected psychiatric disability.  He has been hospitalized 
in connection with that disorder at least twice, and has 
consistently been shown to have GAF scores as low as 15 and 
20.  Moreover, he has experienced chronic suicidal and 
homicidal ideation to varying degrees in addition to command 
audio hallucinations.  The Board finds that such 
symptomatology, in addition to the veteran's demonstrated 
propensity for episodic decompensation over time, 
demonstrates an overall disability picture suggestive of 
total impairment consistent with the criteria for assignment 
of a 100 percent evaluation under Diagnostic Code 9434.  

In short, while the veteran has not been shown to manifest 
all of the elements necessary for assignment of a 100 percent 
evaluation under Diagnostic Code 9434, he has been shown to 
experience total social and occupational impairment due to 
gross impairment in his thought processes, near persistent 
danger of hurting himself or others, a demonstrated 
intermittent inability to perform the activities of daily 
living (particularly as regarding personal hygiene 
maintenance), and loss of some memory and concentration.  
Here, the Board recognizes that the veteran's symptoms have 
been controlled reasonably well with a wide variety of 
medication.  Without such medication, however, the veteran 
has been shown to require inpatient treatment due to a 
recurrence of severe symptomatology.  Accordingly, after 
resolving all reasonable doubt in the veteran's favor, the 
Board concludes that the evidence supports a grant of a 100 
percent evaluation for major depression.  

The Board also observes that the veteran is currently in 
receipt of TDIU benefits, and that his inability to obtain or 
retain gainful employment stems in large part from his 
service-connected major depression.  He may not receive TDIU 
benefits concurrently with a 100 percent schedular 
evaluation.  See generally VAOPGPREC 6-99 (June 7, 1999).  In 
other words, the veteran may not receive both TDIU benefits 
and monetary benefits based on his currently assigned 100 
percent schedular evaluation at the same time.  The monetary 
benefits afforded the veteran under either a 100 percent 
schedular evaluation or through TDIU benefits would be the 
same in any case.  




ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of a 100 percent 
evaluation for major depression is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

